        Case 2:19-cv-00012-BMM Document 81 Filed 10/27/20 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION

 ROBERT L. ALLUM,
                                                          CV-19-12-BMM-KLD
                           Plaintiff,

       vs.                                                        ORDER

 STATE OF MONTANA, MONTANA
 STATE FUND, DEPARTMENT OF
 LABOR, ANNA PUDELKA, MELISSA
 QUALE, THOMAS E. MARTELLO,
 WILBUR PINO, and DOES 1-100,

                           Defendants.




                                INTRODUCTION

      Plaintiff Robert Allum filed a Notice of Appeal of this Court’s August 27,

2020 Order (Doc. 72) adopting in part Magistrate Judge Kathleen DeSoto’s

Findings and Recommendations. (Doc. 73). Allum then filed with this Court a

Motion and Affidavit to Proceed In Forma Pauperis on appeal on September 23,

2020. (Doc. 74). This Court entered an Order in this matter dismissing the final

Defendant, Wilbur Pino, without prejudice on September 29, 2020. (Doc. 76). The

Court directed Allum to file a corrected affidavit in support of his Motion to

Proceed In Forma Pauperis (Doc. 74) on or before October 26, 2020. (Doc. 76 at
        Case 2:19-cv-00012-BMM Document 81 Filed 10/27/20 Page 2 of 4



6). Allum failed to comply with the Court’s Order and did not submit a corrected

affidavit by the date specified.

                                   DISCUSSION

      The Court determines that Allum’s appeal is frivolous, because it lacks any

arguable basis in law or fact. Fed. R. App. P. 24. Allum has failed to provide the

Court with an affidavit that states the issues that Allum intends to appeal. Fed. R.

App. P. 24(a)(1). The Court cannot certify to the Ninth Circuit that Allum’s appeal

is taken in good faith. Id.

      All Defendants named in Allum’s complaint have been dismissed.

Defendants State of Montana, Montana Department of Labor and Industry, and

Montana State Fund, argued to this Court on summary judgment that they are

immune from suit under the Eleventh Amendment. (Doc. 72 at 4-9). Suits against

Defendants Pudelka, Quale, and Martello in their official capacity were similarly

barred. Id. This Court agreed. Id. The Court dismissed the Government Defendants

because Allum failed to show that the Government Defendants had consented to

suit in this case. Id. The Court later dismissed Defendant Pino because Allum did

not show good cause for his failure to serve Pino. (Doc. 76).

      The Court granted the Defendants’ Motion for Summary Judgment (Doc.

56) on Allum’s constitutional claims, holding that the claims were barred by res




                                             2
        Case 2:19-cv-00012-BMM Document 81 Filed 10/27/20 Page 3 of 4



judicata. (Doc. 72 at 3-4). The Court likewise granted summary judgment for

Defendants on Allum’s statutory claims. (Id. at 9).

      Allum’s Motion to Proceed In Forma Pauperis failed to include an affidavit

that named the issues that he was appealing to the Ninth Circuit. (Doc. 74) Allum

is required to include this information in his affidavit to this Court, so the Court

can make an informed certification to the appellate court. Fed. R. App. P. 24. The

Court gave Allum an opportunity to file an amended affidavit. (Doc. 76). Allum

failed to correct his affidavit stating the issues he plans to appeal. This Court

certifies to the Ninth Circuit that Allum’s appeal is not taken in good faith. Fed. R.

App. P. 24; Barkeij v. Ford Motor Co., 230 F.2d 729, 731 (9th Cir. 1956).

      In the interim between the Court’s Order dismissing Defendant Pino (Doc.

76) and the October 26, 2020 deadline imposed on Allum to file an amended

affidavit, Allum filed two motions. The first motion (Doc. 77) asked the Court to

reconsider its Order (Doc. 72) adopting, in part, the Findings and

Recommendations of Magistrate DeSoto. Allum’s second motion requested

summary judgment on the constitutional issues raised in his Amended Complaint

(Doc. 14). (Doc. 79).

      This Court has dismissed, without prejudice, all Defendants named in

Allum’s Amended Complaint. (Docs. 72 and 76). The Court’s Order (Doc. 76)

dismissing Defendant Pino made clear that this matter would be closed once Allum

                                              3
        Case 2:19-cv-00012-BMM Document 81 Filed 10/27/20 Page 4 of 4



filed a corrected affidavit in support of his Motion to Proceed In Forma Pauperis

on appeal (Doc. 74) and the Court had ruled on the Motion. (Doc. 76 at 6). The

Court denies Allum’s Motion to Proceed In Forma Pauperis (Doc. 74) for the

reasons stated above. Allum’s pending motions (Docs. 77 and 79) are denied as

moot, given the Court’s dismissal of the final remaining Defendant.

                                     ORDER

      Accordingly, IT IS HEREBY ORDERED:

      1. Defendant’s Motion to Proceed in Forma Pauperis (Doc. 74) is DENIED.

      2. The Court CERTIFIES to the Ninth Circuit that Allum’s appeal is not

         taken in good faith.

      3. This case is DISMISSED. The Clerk of Court is directed to enter

         judgment and close the case.

      4. Defendant’s Motion (Doc. 77) for Reconsideration of Order Adopting

         Findings and Recommendations (Doc. 72) is DENIED as MOOT.

      5. Defendant’s Motion for Summary Judgment (Doc. 79) is DENIED as

         MOOT.

      Dated this 27th day of October, 2020.




                                              4
